DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, lines 2-3 recite “a control valve” and “a valve”. The claim is rendered indefinite such that latter recitations of “the valve” throughout the claim(s) cause uncertainty in terms making it clear as to exactly which of the aforementioned valve limitation(s) is/are being referenced. The examiner suggests amending the valve of the control valve to read “valve body” to resolve the aforementioned clarity issue.
The last 4 lines of the claim attempt to describe a positional arrangement of the secondary opening, continuous circulation port, and secondary communication port. The claim is rendered indefinite such that the wording used to describe the aforementioned positional arrangement is not clear [e.g., the phase “in case that the secondary opening is apart from the secondary communication port depending on a rotational position of the rotational shaft” is not clear]; [e.g., is the case limitation suggesting that the secondary opening is at some point not overlapping with the continuous circulation port, and/or what extent is the phase “apart from” applicable?].
Lastly, the general configuration of the control valve is unclear with respect to the articulation of the “overlap” limitation(s) [e.g., at least one of the overlap limitations is provided with context that the overlap is with respect to an axial direction parallel with the rotation axis, however, subsequent overlap limitations are not provided with context, thereby causing uncertainty with respect to whether or not the overlap(s) is/are also with respect to the axial direction, or if the overlap(s) is/are with respect to a radial direction].
Regarding claim 9, the claim attempts to establish an additional primary communication and/or secondary communication port. The claim is rendered indefinite such that the aforementioned port(s) is/are not clearly articulated in the claims, thereby making the configuration of the control valve unclear [e.g., it is not exactly clear as to what distinguishes a primary-communication-port-side secondary-port (or opening) from the previously established primary and/or secondary communication port(s)]; [e.g., would the previously established secondary communication port not be considered as being a primary communication secondary communication port?].
Regarding claims 10-12, the claims attempt to establish an additional secondary communication port provided as a rotational-shaft-side secondary communication port. The claims are rendered indefinite such that the aforementioned port(s) is/are not clearly articulated in the claims, thereby making the configuration of the control valve unclear [e.g., it is not exactly clear as to what distinguishes a rotational-shaft-side secondary communication port from the previously established secondary communication port(s) provided in the radial direction (or at a side of the rotational shaft)]; [e.g., is there supposed to a be a rotational-shaft-side primary communication port?].
Regarding claim 14, the claim provides that the housing includes a plurality of the secondary communication ports, and that the valve includes a plurality of the secondary openings. The claim is rendered indefinite such that the configuration of the control valve is unclear [e.g., claim 1 limits the secondary opening and the secondary communication port with respect to what appears to be a specific position of the control valve that is based on the rotational position of the rotational shaft, thereby making it unclear as to whether or not having a plurality of the communication ports and a plurality of the openings would render the control valve inoperable and/or result in an embodiment that is incompatible with the control valve per claim 1, since the pluralities would presumably be limited in the same way as per claim 1].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170122181 A1 (Murakami).
Regarding claim 1, Murakami (Figures 4-5) [emphasis on Fig. 5] teaches a control valve for a cooling circuit of a prime mover of an automobile (see paragraph [0001]), the control valve comprising:
a rotational shaft (2), a housing (1, 11, 13), and a valve (3, 3a), wherein:
the housing includes:
a valve container (11, 13) in which the rotational shaft is inserted (see Fig. 4-5);
a primary communication port (10) that is open to the valve container (see Fig. 4-5);
	a secondary communication port (E3) that is open to the valve container in a radial direction perpendicular to a rotational axis of the rotational shaft (see Fig. 4-5); and
	a continuous circulation port (E2) that is open to the valve container, and is different from the secondary communication port in position in a circumferential direction around the rotational axis, and is positioned to overlap with the secondary communication port in position in an axial direction parallel with the rotational axis (see Fig. 4-5 in conjunction with paragraph [0029], last 6 lines), such that cooling water continuously flows through the continuous circulation port due to cooperation with the primary communication port (see Fig. 4-5 in conjunction with paragraph [0029], last 6 lines); and
the valve is disposed in the valve container, and is connected to the rotational shaft (see Fig. 4-5), and includes:
	a primary opening (3a) overlapping with the primary communication port (see Fig. 4-5); and
	a secondary opening (M2b) that overlaps with the continuous circulation port in case that the secondary opening is apart from the secondary communication port depending on a rotational position of the rotational shaft (see Fig. 4-5 in conjunction with paragraph [0038], last 4 lines). Also see 112(b) rejection(s) above.
Regarding claim 2, Murakami (Figures 4-5, 8a-8e) teaches wherein depending on the rotational position of the rotational shaft, the secondary opening [axially] overlaps with the secondary communication port and is apart from the continuous circulation port (see Fig. 4-5, 8a-8e in conjunction with paragraphs [0029], last 6 lines and [0038], last 4 lines) [e.g., observe Fig. 8a-8c, noting that depending on the rotational position of the rotational shaft, the secondary opening M2b is “apart from” the continuous circulation port E2].
Regarding claim 5, Murakami (Figures 4-5) teaches wherein:
the valve includes an axial first end [e.g., uppermost end] and an axial second end [e.g., lowermost end] in the axial direction (see Fig. 4-5);
the rotational shaft is connected to the axial first end of the valve (see Fig. 4-5);
the primary opening is open at the axial second end of the valve (see Fig. 4-5);
the secondary opening is open in the radial direction (see Fig. 4-5); and
the continuous circulation port is positioned nearer to the primary opening in the axial direction than a center of the secondary opening (see Fig. 4-5) [e.g., at least the lowermost part of the continuous circulation port E2 is positioned nearer to the primary opening 3a than a center of the secondary opening M2b].
Regarding claims 7 and 8, Murakami (Figures 4-5) teaches wherein the secondary communication port is connected to at least a radiator (see Fig. 4-5 in conjunction with paragraph [0029], last 6 lines).
Regarding claim 9, Murakami (Figures 4-5) teaches wherein:
the valve includes an axial first end [e.g., uppermost end] and an axial second end [e.g., lowermost end] in the axial direction (see Fig. 4-5);
the rotational shaft is connected to the axial first end of the valve (see Fig. 4-5);
the primary opening is open at the axial second end of the valve (see Fig. 4-5);
the secondary opening is open in the radial direction (see Fig. 4-5);
the housing includes a primary-communication-port-side secondary communication port (M2a) positioned nearer to the primary communication port in the axial direction than the secondary communication port (see Fig. 4-5); and
the valve includes a primary-communication-port-side secondary opening (M2) that overlaps with the primary-communication-port-side secondary communication port depending on the rotational position of the rotational shaft (see Fig. 4-5). Also see 112(b) rejection(s) above.
Regarding claim 13, Murakami (Figures 4-5) teaches wherein:
the valve is a spherical part (see Fig. 4-5 in conjunction with paragraph [0041], lines 1-3); and
the secondary opening is formed in the spherical part (see Fig. 4-5 in conjunction with paragraph [0041], lines 1-3).
Regarding claim 14, Murakami (Figures 4-5) teaches wherein:
the housing includes a plurality of secondary communication ports (E1, E3) (see Fig. 4-5); and
the valve includes a plurality of the secondary openings (M2a, M2b) (see Fig. 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10-12 are rejected under 35 U.S.C. 103 as being obvious over US 20170122181 A1 (Murakami).
Regarding claims 3 and 4, Murakami teaches the invention as claimed and as discussed above. Murakami (Figure 4-5) further teaches wherein in the axial direction, the continuous circulation port is positioned at a center of the secondary opening (see Fig. 4-5 in conjunction with paragraph [0038], last 4 lines).
Murakami fails to expressly teach an embodiment in which the continuous circulation port has a shape of an oval elongated in the circumferential direction [e.g., the continuous circulation port per Murakami has a shape that is substantially circular with respect to the circumferential direction].
However, Murakami (Figures 4-5, 7c) teaches wherein the provision of configuring the ports of the valve such that said ports have the shape of an oval elongated in the circumferential direction is well-known (see Fig. 4-5, 7c) [e.g., see M2b and/or M1 per Fig. 7c].
As such, it would merely involve routine skill in the art to accordingly configure the port(s) of the valve such that said ports have the shape of an oval elongated in the circumferential direction, and similarly, configuring the shape(s), size(s), dimension(s), etc. of the port(s) of a valve would be a routine design choice/consideration, such that one of ordinary skill routinely chooses/considers the shape(s), size(s), dimension(s), etc. of the port(s) of a valve as a function of the particular application, and can select from well-known configurations based on certain factors concerning the particular application [e.g., desired and/or required flow rates, cooling and/or heat exchange requirements, equipment/system/component size(s), etc.].
Regarding claims 10-12, Murakami teaches the invention as claimed and as discussed above. Murakami fails to teach the additional port/opening and positional configuration as per claims 10-12.
However, the provision of configuring a control valve to have more (or less) ports and/or more (or less) corresponding positions would be a routine design choice/consideration, such that one of ordinary skill routinely chooses/considers the number of ports and/or number of corresponding positions of a valve as a function of the particular application [e.g., opting to provide additional ports and/or positions of the valve without substantially changing the functionality of the valve and/or how the valve operates would not involve the exercise of inventive skill, since the valve is still configured to function in the same way aside from there being additional ports and/or openings for cooling water flow (that are a function of the particular application)]. Also see 112(b) rejection(s) above.
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over US 20170122181 A1 (Murakami 181) in further view of US 20180051815 A1 (Murakami 815).
Regarding claim 6, Murakami 181 teaches the invention as claimed and as discussed above. Murakami fails to teach wherein the secondary opening is greater in opening area than the continuous circulation port [e.g., the aforementioned opening areas per Murakami 181 are (or at least appear to be) substantially the same].
However, Murakami 815 (Figure 5) teaches an analogous control valve for a cooling circuit of a prime mover of an automobile (see paragraph [0001]), and wherein the control valve is configured such that a corresponding secondary opening (M1) is greater in opening area than a corresponding circulation port (E1) (see Fig. 5).
As such, it would merely involve routine skill in the art to accordingly configure the secondary opening of the control valve such that said opening has a greater opening area than the circulation port(s) of the control valve, and similarly, the aforementioned configuration would be a routine design choice/consideration, such that one of ordinary skill routinely chooses/considers the shape(s), size(s), dimension(s), etc. of the openings and/or ports of a valve as a function of the particular application, and can select from well-known configurations based on certain factors concerning the particular application [e.g., desired and/or required flow rates, cooling and/or heat exchange requirements, equipment/system/component size(s), etc.].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747